Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/19/2019.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Status
2	Claims 1-20 are pending.


Claim Rejections - 35 USC § 103

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims  1-3, 6-10, 12-16, 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over AXTMAN et al. (US 2008/0186634 A1)) in view of Iben (US 2011/0285394 A1).

    PNG
    media_image1.png
    868
    694
    media_image1.png
    Greyscale

Regarding to claim 1, AXTMAN discloses a computer-implemented method comprising: 
detecting a short across a tunneling magnetoresistive sensor (Fig. 1-7 Item 714 discloses detect the formation of a short circuit between one of the MR heads in Paragraphs [0068]);
measuring a change in voltage amplitude for the tunneling magnetoresistive sensor (Fig. 1-7 Item 704 & 706 discloses generates an electric potential between a head substrate  and ground. The monitoring module 204 may then monitor the level of the electric potential in Paragraphs [0067]);
dividing the change in voltage amplitude by the change in resistance to yield a ratio (Fig. 1-7 Item 518, 519 discloses voltage is determined by the source voltage and the ratio of the resistances of divider resistors 518, 519 in Paragraphs [0059]); and
responsive to the ratio being greater than a predetermined ratio threshold, determining that the short is caused by a magnetic shunt (Fig. 1-7 Item 712  discloses If the level of the electric potential has dropped to about the detection module  may detect a short circuit. The potential level monitored by the monitoring module to a predetermined threshold value in Paragraphs [0066 & 0068]).

AXTMAN does not explicitly teach measuring a change in resistance of the tunneling magnetoresistive sensor;
However, Iben teaches measuring a change in resistance of the tunneling magnetoresistive sensor (FIG. 1 Item 12 is discloses a GMR sensor measuring the change in resistance of the sensor versus in Paragraphs [0037 & 0052]);
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify a method for detecting the formation of a short in AXTMAN by substituting a measuring the change in resistance of the sensor versus external field. by Iben to provide increased sensitivity and accuracy during measurements.

Regarding to claim 2, AXTMAN discloses the method of claim 1, wherein the tunneling magnetoresistive sensor is a component of a magnetic storage drive configured to read magnetic data from a magnetic storage medium (Fig. 1-7 Item 102 discloses the system includes a magnetic tape cassette configured to store data on a magnetic tape. Data may be stored on the magnetic tape cassette 108 as a backup copy of the data stored on a data storage server 102  in Paragraphs [0016 & 0038]);.

Regarding to claim 3, AXTMAN discloses the method of claim 1, wherein the predetermined ratio threshold is about 1.7. (Fig. 1-7 Item 712 discloses if the level of the electric potential has dropped to about the detection module may detect a short circuit. The potential level monitored by the monitoring module to a predetermined threshold value in Paragraphs [0066 & 0068]).
Regarding to claim 6, AXTMAN discloses a method of claim 1, further comprising: 
responsive to the ratio being less than the predetermined ratio threshold, determining that the short is caused by at least one of a dielectric breakdown or a nonmagnetic shunt (Fig. 1-7 Item 712 discloses the detection module 206 is configured to detect the formation of a short circuit between the MR head and the head substrate by detecting a change in the electric potential level monitored by the monitoring module 204 from the baseline level to a predetermined threshold level.in Paragraphs [0046]).
Regarding to claim 7, AXTMAN discloses the method of claim 6, further comprising: 
responsive to determining that the short is caused by the dielectric breakdown, limiting a bias voltage across the tunneling magnetoresistive sensor to no greater than a voltage limit, the voltage limit being a value effective for protecting the dielectric breakdown from growing (Fig. 1-7 Item 712 discloses the detection module 206 is configured to detect the formation of a short circuit between the MR head and the head substrate by detecting a change in the electric potential level monitored by the monitoring module 204 from the baseline level to a predetermined threshold level.in Paragraphs [0046]).

Regarding to claim 8, AXTMAN discloses the method of claim 1, further comprising: 
responsive to determining that the short is caused by the magnetic shunt, setting a bias voltage across the tunneling magnetoresistive sensor to a normal value, the normal value being effective in the absence of the short (Fig. 1-7 Item 712 discloses If the level of the electric potential has above to about 0.9 Volts, a short circuit is not detected shifting to method step 706 in Paragraphs [0068]).

Regarding to claim 9, AXTMAN discloses a system comprising: 
a memory (Fig. 1-7 Item 102  discloses data may be stored on the magnetic tape cassette 108 as a backup copy of the data stored on a data storage server 102in Paragraphs [0068]); and
a processor communicatively coupled to the memory, wherein the processor is configured to perform (Fig. 1-7 Item 106  discloses magnetic tape drive 106 may be further configured to manage data read/write operations for storing data on a magnetic tape cassette 108 in Paragraphs [0068]); a method comprising: 
detecting a short across a tunneling magnetoresistive sensor (Fig. 1-7 Item 714 discloses detect the formation of a short circuit between one of the MR heads in Paragraphs [0068]);
measuring a change in voltage amplitude for the tunneling magnetoresistive sensor (Fig. 1-7 Item 704 & 706 discloses generates an electric potential between a head substrate  and ground. The monitoring module 204 may then monitor the level of the electric potential in Paragraphs [0067]);
dividing the change in voltage amplitude by the change in resistance to yield a ratio (Fig. 1-7 Item 518, 519 discloses voltage is determined by the source voltage and the ratio of the resistances of divider resistors 518, 519 in Paragraphs [0059]); and
responsive to the ratio being greater than a predetermined ratio threshold, determining that the short is caused by a magnetic shunt (Fig. 1-7 Item 712  discloses If the level of the electric potential has dropped to about the detection module  may detect a short circuit. The potential level monitored by the monitoring module to a predetermined threshold value in Paragraphs [0066 & 0068]).
AXTMAN does not explicitly teach measuring a change in resistance of the tunneling magnetoresistive sensor;
However, Iben teaches measuring a change in resistance of the tunneling magnetoresistive sensor (FIG. 1 Item 12 is discloses a GMR sensor measuring the change in resistance of the sensor versus in Paragraphs [0037 & 0052]);
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify a method for detecting the formation of a short in AXTMAN by substituting a measuring the change in resistance of the sensor versus external field.by Iben to provide increased sensitivity and accuracy during measurements.

Regarding to claim 10, AXTMAN discloses the system of claim 9, wherein the system further comprises 
a magnetic storage drive configured to read magnetic data from a magnetic storage medium, wherein the tunneling magnetoresistive sensor is a component of the magnetic storage drive (Fig. 1-7 Item 102 discloses the system includes a magnetic tape cassette configured to store data on a magnetic tape. Data may be stored on the magnetic tape cassette 108 as a backup copy of the data stored on a data storage server 102 in Paragraphs [0016 & 0038]).

Regarding to claim 12, AXTMAN discloses the system of claim 9, wherein the method further comprises: 
responsive to the ratio being less than the predetermined ratio threshold, determining that the short is caused by at least one of a dielectric breakdown or a nonmagnetic shunt (Fig. 1-7 Item 712 discloses the detection module 206 is configured to detect the formation of a short circuit between the MR head and the head substrate by detecting a change in the electric potential level monitored by the monitoring module 204 from the baseline level to a predetermined threshold level.in Paragraphs [0046]).

Regarding to claim 13, AXTMAN discloses the system of claim 12, wherein the method further comprises: 
responsive to determining that the short is caused by the dielectric breakdown, limiting a bias voltage across the tunneling magnetoresistive sensor to no greater than a voltage limit, the voltage limit being a value effective for protecting the dielectric breakdown from growing  (Fig. 1-7 Item 712 discloses the detection module 206 is configured to detect the formation of a short circuit between the MR head and the head substrate by detecting a change in the electric potential level monitored by the monitoring module 204 from the baseline level to a predetermined threshold level.in Paragraphs [0046]).
Regarding to claim 14, AXTMAN discloses the system of claim 9, wherein the method further comprises:
responsive to determining that the short is caused by the magnetic shunt, setting a bias voltage across the tunneling magnetoresistive sensor to a normal value, the normal value being effective in the absence of the short (Fig. 1-7 Item 712 discloses If the level of the electric potential has above to about 0.9 Volts, a short circuit is not detected shifting to method step 706 in Paragraphs [0068]).

Regarding to claim 15, AXTMAN discloses a computer program product comprising 
a computer readable storage medium (Fig. 1-7 Item 102  discloses data may be stored on the magnetic tape cassette 108 as a backup copy of the data stored on a data storage server 102in Paragraphs [0068]); having program instructions embodied therewith, the program instructions executable by processor (Fig. 1-7 Item 106  discloses magnetic tape drive 106 may be further configured to manage data read/write operations for storing data on a magnetic tape cassette 108 in Paragraphs [0068]) to cause the processor to perform a method comprising: 
detecting a short across a tunneling magnetoresistive sensor; (Fig. 1-7 Item 714 discloses detect the formation of a short circuit between one of the MR heads in Paragraphs [0068]);
measuring a change in voltage amplitude for the tunneling magnetoresistive sensor (Fig. 1-7 Item 704 & 706 discloses generates an electric potential between a head substrate  and ground. The monitoring module 204 may then monitor the level of the electric potential in Paragraphs [0067]);
dividing the change in voltage amplitude by the change in resistance to yield a ratio (Fig. 1-7 Item 518, 519 discloses voltage is determined by the source voltage and the ratio of the resistances of divider resistors 518, 519 in Paragraphs [0059]); and
responsive to the ratio being greater than a predetermined ratio threshold, determining that the short is caused by a magnetic shunt (Fig. 1-7 Item 712  discloses If the level of the electric potential has dropped to about the detection module  may detect a short circuit. The potential level monitored by the monitoring module to a predetermined threshold value in Paragraphs [0066 & 0068]).
AXTMAN does not explicitly teach measuring a change in resistance of the tunneling magnetoresistive sensor;
However, Iben teaches measuring a change in resistance of the tunneling magnetoresistive sensor (FIG. 1 Item 12 is discloses a GMR sensor measuring the change in resistance of the sensor versus in Paragraphs [0037 & 0052]);
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify a method for detecting the formation of a short in AXTMAN by substituting a measuring the change in resistance of the sensor versus external field.by Iben to provide increased sensitivity and accuracy during measurements.
Regarding to claim 16, AXTMAN discloses thecomputer program product of claim 15, wherein the predetermined ratio threshold is about 1.7 (Fig. 1-7 Item 712  discloses If the level of the electric potential has dropped to about the detection module  may detect a short circuit. The potential level monitored by the monitoring module to a predetermined threshold value in Paragraphs [0066 & 0068]).

Regarding to claim 18, AXTMAN discloses the computer program product of claim 15, wherein the method further comprises:
responsive to the ratio being less than the predetermined ratio threshold, determining that the short is caused by at least one of a dielectric breakdown or a nonmagnetic shunt (Fig. 1-7 Item 712 discloses the detection module 206 is configured to detect the formation of a short circuit between the MR head and the head substrate by detecting a change in the electric potential level monitored by the monitoring module 204 from the baseline level to a predetermined threshold level.in Paragraphs [0046]).

Regarding to claim 19, AXTMAN discloses the computer program product of claim 18, wherein the method further comprises:
responsive to determining that the short is caused by the dielectric breakdown, limiting a bias voltage across the tunneling magnetoresistive sensor to no greater than a voltage limit, the voltage limit being a value effective for protecting the dielectric breakdown from growing (Fig. 1-7 Item 712 discloses the detection module 206 is configured to detect the formation of a short circuit between the MR head and the head substrate by detecting a change in the electric potential level monitored by the monitoring module 204 from the baseline level to a predetermined threshold level.in Paragraphs [0046]).

Regarding to claim 20, AXTMAN discloses the computer program product of claim 15, wherein the method further comprises:
responsive to determining that the short is caused by the magnetic shunt, setting a bias voltage across the tunneling magnetoresistive sensor to a normal value, the normal value being effective in the absence of the short (Fig. 1-7 Item 712 discloses If the level of the electric potential has above to about 0.9 Volts, a short circuit is not detected shifting to method step 706 in Paragraphs [0068]).

Allowable Subject Matter
4	Claims 4, 5, 11, and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 4 the prior art or record taken alone or in combination fail to teach or suggest the method of claim 1, wherein the change in voltage amplitude is measured over a range for the change in resistance, the method further comprising:
determining the ratio over the range; and
determining that the short is caused by the magnetic shunt in response to one of: the ratio being greater than the predetermined ratio threshold where the change in resistance is more positive than a predetermined resistance drop threshold, or 
the ratio being less than the predetermined ratio threshold where the change in resistance is more negative than the predetermined resistance drop threshold”. In combination with all the other elements of claim 1.  

	Claims 5 are also indicated as allowable as they further limit claim 1.

Regarding claim 11 the prior art or record taken alone or in combination fail to teach or suggest the system of claim 9, wherein the change in voltage amplitude is measured over a range for the change in resistance, wherein the method further comprises:
determining the ratio over the range; and
determining that the short is caused by the magnetic shunt in response to one of: the ratio being greater than the predetermined ratio threshold where the change in resistance is more positive than a predetermined resistance drop threshold, or
the ratio being less than the predetermined ratio threshold where the change in resistance is more negative than the predetermined resistance drop threshold.”. In combination with all the other elements of claim 11.  

	Regarding claim 17 the prior art or record taken alone or in combination fail to teach or suggest the computer program product of claim 15, wherein the change in voltage amplitude is measured over a range for the change in resistance, wherein the method further comprises:
determining the ratio over the range; and
determining that the short is caused by the magnetic shunt in response to one of: the ratio being greater than the predetermined ratio threshold where the change in resistance is more positive than a predetermined resistance drop threshold, or
the ratio being less than the predetermined ratio threshold where the change in resistance is more negative than the predetermined resistance drop threshold.”. In combination with all the other elements of claim 17.  
5	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101.  The examiner can normally be reached on 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT J ANDREWS/               Examiner, Art Unit 2868                                                                                                                                                                                         
/LEE E RODAK/               Primary Examiner, Art Unit 2868